             Case 2:20-cv-00033 Document 1 Filed 04/23/20 Page 1 of 52




                        IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                  DEL RIO DIVISION

RAYNALDO CASTRO AND         §
LORRAINE CASTRO,            §
INDIVIDUALLY AND ON BEHALF §
OF THE ESTATE OF PAUL WAYNE §
CASTRO                      §
  Plaintiffs                §
                            §
  v.                        §                                         No. 2:20-CV-0033
                            §
GEO REENTRY, INC., JOSEPH   §
PAETZOLD AND CHRISTOPHER    §
MARTINEZ                    §
  Defendants                §

                     NOTICE OF REMOVAL TO FEDERAL COURT

TO THE HONORABLE JUDGE OF SAID COURT:

        NOW COMES The GEO Group, Inc., Defendant in the above styled and

numbered cause, and files this Notice of Removal. As grounds for removal, Defendant

respectfully shows the following:

1.      The GEO Group, Inc. is a Defendant in a civil action pending in the 63rd Judicial

District Court, Val Verde County, Texas, styled Raynaldo Castro and Lorraine Castro,

Individually and on Behalf of the Estate of Paul Wayne Castro v. The GEO Group, Inc.,

Joseph Paetzold and Christopher Martinez, Cause No. 2020-0051-CIV, which was filed

in that court on March 17, 2020. The Defendants are the company that manages the Val

Verde Correctional Facility and two of its employees. The Plaintiffs allege that the

Defendants were negligent and “acted under color of a statute, ordinance, regulation,


Notice of Removal
Castro v. The GEO Group, Inc.
Page 1
             Case 2:20-cv-00033 Document 1 Filed 04/23/20 Page 2 of 52




custom or usage of the State of Texas or the United States of America” in failing to

prevent the suicide death of Paul Wayne Castro, a federal detainee in the Val Verde

Correctional Facility and seek damages in excess of $1,000,000.00.

2.      Removal is proper under 28 U.S.C. §§ 1331 and 1441(a) because Plaintiff’s suit

involves a federal question.

3.      In addition, this Court has diversity jurisdiction pursuant to 28 U.S.C. §

1332(a)(1). Plaintiffs are citizens of the State of Texas, and The GEO Group, Inc. is a

citizen of the State of Florida, the state in which it is incorporated and in which it has its

principle place of business. Accordingly, removal is also proper under 28 U.S.C. §

1441(b).

4.      Pursuant to 28 U.S.C. § 1446(a), attached hereto are copies of all process,

pleadings and the orders served upon Defendant in the state court proceeding. (Exhibit

A). Included is an index of all documents (current as of April 20, 2020) clearly

identifying each document filed in the state court along with the date it was filed; i.e., a

copy of the docket sheet in the state court action. The only document not represented on

the docket sheet is the Defendants’ answer, which is attached hereto.

5.      The action was commenced on March 17, 2020. Defendant was served on March

24.

6.      This notice of removal is timely under 28 U.S.C. § 1446(b) because the removal is

within thirty (30) days after defendant first received a copy of a paper from which it

could first ascertain that the case is one which is or has become removable. Murphy


Notice of Removal
Castro v. The GEO Group, Inc.
Page 2
              Case 2:20-cv-00033 Document 1 Filed 04/23/20 Page 3 of 52




Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 354, 119 S.Ct. 1322, 143

L.Ed.2d 448 (1999) (Removal deadline runs from date of service); City of Clarksdale v.

BellSouth Telecomms., Inc., 428 F.3d 206, 210 (5th Cir. 2005) (same).

7.      The district courts of the United States have original jurisdiction over this action

based on the pleading of a federal question and complete diversity of citizenship between

the parties, in that every properly joined defendant is now, and was at the time the action

was commenced, diverse in citizenship from every plaintiff. Plaintiffs are citizens of

Texas. Defendant, The GEO Group, Inc., is, and was at the time the suit was commenced,

a citizen of the State of Florida, the state in which it is incorporated and in which it has its

principle place of business. Defendants Paetzold and Martinez are citizens of the State of

Texas, but their citizenship must be ignored because their joinder is fraudulent as that

term is applied in this Circuit. Accordingly, none of the properly joined defendants is a

citizen of the State of Texas, and the parties are completely diverse. Plaintiff's petition,

attached, asserts a claim against Defendant in excess of $75,000.00, exclusive of interest

and costs; therefore, this Court has diversity jurisdiction pursuant to 28 U.S.C. §

1332(a)(1).

6.      Venue is proper in the United States District Court, Western District of Texas, Del

Rio Division, as the district and division embracing the place where the state action is

pending. 28 U.S.C. §§ 1441(a), 1446(a).

8.      Pursuant to 28 U.S.C. § 1446(d), Defendant intends to serve written notice of this

removal upon all interested and adverse parties and upon the Clerk of the Court for the


Notice of Removal
Castro v. The GEO Group, Inc.
Page 3
             Case 2:20-cv-00033 Document 1 Filed 04/23/20 Page 4 of 52




63rd Judicial District Court of the State of Texas, Val Verde County, Texas, promptly

after filing this Notice of Removal.

9.      Defendants Paetzold and Martinez, though not properly joined and served, consent

to the removal of the action. 28 U.S.C. § 1446(b)(2)(A).

        WHEREFORE, PREMISES CONSIDERED, The GEO Group, Inc., Defendant in

this action, pursuant to these statutes and in conformance with the requirements set forth

in 28 U.S.C. § 1446, removes the case styled Raynaldo Castro and Lorraine Castro,

Individually and on Behalf of the Estate of Paul Wayne Castro v. The GEO Group, Inc.,

Joseph Paetzold and Christopher Martinez, Cause No. 2020-0051-CIV in the 63rd

Judicial District Court, Val Verde County, Texas, on this 23rd day of April, 2020.

                                         Respectfully Submitted,


                                         ___________________________
                                         SHAWN FITZPATRICK
                                         State Bar No. 00787474
                                         FITZPATRICK & KOSANOVICH, P.C.
                                         P.O. Box 831121
                                         San Antonio, Texas 78283
                                         (210) 408-6793
                                         skf @ fitzkoslaw.com
                                         ATTORNEY FOR DEFENDANTS THE GEO
                                         GROUP, INC., JOSEPH PAETZOLD, AND
                                         CHRISTOPHER MARTINEZ




Notice of Removal
Castro v. The GEO Group, Inc.
Page 4
             Case 2:20-cv-00033 Document 1 Filed 04/23/20 Page 5 of 52




                                CERTIFICATE OF SERVICE

        I hereby certify service of a true and correct copy of the foregoing instrument on
the following interested person(s) on April 23, 2020, via email and/or this Court’s
electronic filing and notification system, as well as the electronic filing and service
system used by the 63rd Judicial District Court, Val Verde County, Texas:

Thomas C. Hall



                                          SHAWN FITZPATRICK




Notice of Removal
Castro v. The GEO Group, Inc.
Page 5
             Case 2:20-cv-00033 Document 1 Filed 04/23/20 Page 6 of 52




                     Exhibit A




Notice of Removal
Castro v. The GEO Group, Inc.
Page 6
                     Case 2:20-cv-00033 Document 1 Filed 04/23/20 Page 7 of 52
'DWH3ULQWHG0RQ$SU&'7


                                       &DVH6XPPDU\
&DXVH1XPEHU&,9                                 /DVW)LOHG
6W\OH5$<1$/'2&$6752$1'/255$,1(&$6752,1',9,'8$//<$1'21%(+$/)2)
3$8/:$<1(&$6752967+(*(2*5283-26(3+3$(7=2/'$1'&+5,6723+(5
0$57,1(=
&DVH7\SH,QMXU\RU'DPDJH2WKHU
&DWHJRU\&LYLO                  &RXUWUG'LVWULFW&RXUW
3DUW\ V RI&DVH&,9
    3DUW\                            1DPH 1R3DUW\'DWD)RXQG                               ,QDFWLYH'DWH
   $WWRUQH\                         +$//7+20$6&
   'HIHQGDQW                        0$57,1(=&+5,6723+(5
   'HIHQGDQW                        3$(7=2/'-26(3+
   'HIHQGDQW                        7+(*(2*5283,1&
   3ODLQWLII                        &$6752/255$,1(
   3ODLQWLII                        &$67523$8/:$<1(
   3ODLQWLII                        &$67525$<1$/'2


                                             1R&RXUW6HWWLQJ'DWD)RXQG



(YHQW V RI&DVH&,9
    7\SH                         'DWH7LPH 1R(YHQWV'DWD)RXQG
                                             'HVFULSWLRQ
   6+(5,))65(7851               6+(5,))65(7851&+5,6723+(50$57,1(= 659' 
                                             ()LOHGRQ6XEPLWWHGE\.7$3URFHVV6HUYLFH'HSDUWPHQW
                                              3URFHVVBH)LOH#.7DQG$FRP
   6+(5,))65(7851               5712)6(59,&(-26(3+3$(7=2/' 659'#$0
                                             ()LOHGRQ6XEPLWWHGE\.7$3URFHVV6HUYLFH
                                             'HSDUWPHQW 3URFHVVBH)LOH#.7DQG$FRP
   6+(5,))65(7851               6+(5,))65(78517+(*(2*5283 659' #
                                             30()LOHGRQ6XEPLWWHGE\3URGXFWLRQ7KUHH
                                              3URGXFWLRQ#NWDQGDFRP
   (0$,/                         (0$,/$77<5(&,76
   &,7$7,21,668('               &,7$7,21,668('&+5,6723+(50$57,1(= 33
   &,7$7,21,668('               &,7$7,21,668('-26(3+3$(7=2/' 33
   &,7$7,21,668('               &,7$7,21,668('7+(*(2*5283 33
   5(48(67                       &,9,/352&(665(48(67)250()LOHGRQ
                                             6XEPLWWHGE\5DFKHOOH$EHORZ UDFKHOOH#WRPKDOOODZ\HUFRP
   25,*,1$/3(7,7,21             3/7) 625,*,1$/3(7,7,21()LOHGRQ6XEPLWWHGE\
                                             5DFKHOOH$EHORZ UDFKHOOH#WRPKDOOODZ\HUFRP
&DVH7\SH V RI&DVH&,9
&DVH7\SH                                    1R&DVH7\SHV'DWD)RXQG
                                              )LOLQJ'DWH 'LVSRVLWLRQ 'LVSRVLWLRQ                    &DVH$JH
,QMXU\RU'DPDJH2WKHU                                                                 'D\V


                                             1R&KLOG6XSSRUW'DWD)RXQG
                        Case 2:20-cv-00033 Document 1 Filed 04/23/20 Page 8 of 52

)HHV)LQHV V RI&DVH&,9
    'DWH'XH     )HH)LQH                                         $PRXQW     3D\PHQW   &XUUHQW%DO 3DUW\5HVSRQVLEOH
                                                        1R)HHV)LQHV'DWD)RXQG
      &LYLO%DVH)LOLQJ)HH'LVWULFW                     
                                                           7RWDOV 
                                        Case 2:20-cv-00033 Document 1 Filed 04/23/20 Page 9 of 52



Corporate Creations Network Inc.
801 US Highway 1 North Palm Beach, FL 33408

              The GEO Group, Inc.                                                                                                                    March 25, 2020
              Joseph Negron SVP & General Counsel
              The GEO Group, Inc.
              4955 Technology Way
              Boca Raton FL 33431



SERVICE OF PROCESS NOTICE
The following is a courtesy summary of the enclosed document(s). ALL information should be verified by you.                                                           Item: 2020-190
Note: Any questions regarding the substance of the matter described below, including the status or how to respond, should be
directed to the contact set forth in line 12 below or to the court or government agency where the matter is being heard. IMPORTANT:
All changes or updates to the SOP contact individuals or their contact information must be submitted in writing to
SOPcontact@corpcreations.com. Any changes will become effective upon written confirmation of Corporate Creations.


 1.                           Entity Served:             The GEO Group, Inc.

 2.                          Title of Action:            Raynaldo Castro and Lorraine Castro, Individually and on Behalf of the Estate of Paul Wayne Castro vs. The
                                                         Geo Group, Inc., et al.
 3.                Document(s) Served:                   Citation Personal Service
                                                         Plaintiff's Original Petition
                                                         Request for Production to Defendants

 4.                           Court/Agency:              Val Verde County 63rd Judicial District Court

 5.                            State Served:             Texas

 6.                           Case Number:               2020-0051-CIV

 7.                               Case Type:             Negligence/Personal Injury

 8.                    Method of Service:                Hand Delivered

 9.                          Date Received:              Tuesday 03/24/2020

 10.                          Date to Client:            Wednesday 03/25/2020

 11.         # Days When Answer Due:                     See Notes                              CAUTION: Client is solely responsible for verifying the accuracy of the estimated Answer Due
                     Answer Due Date:                                                           Date. To avoid missing a crucial deadline, we recommend immediately confirming in writing
                                                                                                with opposing counsel that the date of the service in their records matches the Date Received.

 12.                             Sop Sender:             Thomas C. Hall
               (Name, City, State, and Phone Number)
                                                         San Antonio, TX
                                                         210-222-2000
 13.              Shipped To Client By:                  Email Only with PDF Link

 14.                    Tracking Number:

 15.                             Handled By:             441

 16.                                      Notes:         Please note the answer is due by 10:00am on the Monday next following the expiration of twenty (20) days
                                                         after service.
NOTE: This notice and the information above is provided for general informational purposes only and should not be considered a legal opinion. The client and their legal
counsel are solely responsible for reviewing the service of process and verifying the accuracy of all information. At Corporate Creations, we take pride in developing systems
that effectively manage risk so our clients feel comfortable with the reliability of our service. We always deliver service of process so our clients avoid the risk of a default
judgment. As registered agent, our role is to receive and forward service of process. To decrease risk for our clients, it is not our role to determine the merits of whether service
of process is valid and effective. It is the role of legal counsel to assess whether service of process is invalid or defective. Registered agent services are provided by Corporate
Creations Network Inc.
                                                       801 US Highway 1 North Palm Beach, FL 33408 Tel: (561) 694-8107 Fax: (561) 694-1639
                                                                                   www.CorporateCreations.com
Case 2:20-cv-00033 Document 1 Filed 04/23/20 Page 10 of 52
Case 2:20-cv-00033 Document 1 Filed 04/23/20 Page 11 of 52
Case 2:20-cv-00033 Document 1 Filed 04/23/20 Page 12 of 52
Case 2:20-cv-00033 Document 1 Filed 04/23/20 Page 13 of 52
Case 2:20-cv-00033 Document 1 Filed 04/23/20 Page 14 of 52
Case 2:20-cv-00033 Document 1 Filed 04/23/20 Page 15 of 52
Case 2:20-cv-00033 Document 1 Filed 04/23/20 Page 16 of 52
Case 2:20-cv-00033 Document 1 Filed 04/23/20 Page 17 of 52
Case 2:20-cv-00033 Document 1 Filed 04/23/20 Page 18 of 52
Case 2:20-cv-00033 Document 1 Filed 04/23/20 Page 19 of 52
Case 2:20-cv-00033 Document 1 Filed 04/23/20 Page 20 of 52
Case 2:20-cv-00033 Document 1 Filed 04/23/20 Page 21 of 52
Case 2:20-cv-00033 Document 1 Filed 04/23/20 Page 22 of 52
Case 2:20-cv-00033 Document 1 Filed 04/23/20 Page 23 of 52
Case 2:20-cv-00033 Document 1 Filed 04/23/20 Page 24 of 52
Case 2:20-cv-00033 Document 1 Filed 04/23/20 Page 25 of 52
Case 2:20-cv-00033 Document 1 Filed 04/23/20 Page 26 of 52
Case 2:20-cv-00033 Document 1 Filed 04/23/20 Page 27 of 52
Case 2:20-cv-00033 Document 1 Filed 04/23/20 Page 28 of 52
Case 2:20-cv-00033 Document 1 Filed 04/23/20 Page 29 of 52
Case 2:20-cv-00033 Document 1 Filed 04/23/20 Page 30 of 52
Case 2:20-cv-00033 Document 1 Filed 04/23/20 Page 31 of 52
Case 2:20-cv-00033 Document 1 Filed 04/23/20 Page 32 of 52
Case 2:20-cv-00033 Document 1 Filed 04/23/20 Page 33 of 52
Case 2:20-cv-00033 Document 1 Filed 04/23/20 Page 34 of 52
Case 2:20-cv-00033 Document 1 Filed 04/23/20 Page 35 of 52
Case 2:20-cv-00033 Document 1 Filed 04/23/20 Page 36 of 52
Case 2:20-cv-00033 Document 1 Filed 04/23/20 Page 37 of 52
Case 2:20-cv-00033 Document 1 Filed 04/23/20 Page 38 of 52
Case 2:20-cv-00033 Document 1 Filed 04/23/20 Page 39 of 52
Case 2:20-cv-00033 Document 1 Filed 04/23/20 Page 40 of 52
Case 2:20-cv-00033 Document 1 Filed 04/23/20 Page 41 of 52
Case 2:20-cv-00033 Document 1 Filed 04/23/20 Page 42 of 52
Case 2:20-cv-00033 Document 1 Filed 04/23/20 Page 43 of 52
Case 2:20-cv-00033 Document 1 Filed 04/23/20 Page 44 of 52
Case 2:20-cv-00033 Document 1 Filed 04/23/20 Page 45 of 52
Case 2:20-cv-00033 Document 1 Filed 04/23/20 Page 46 of 52
              Case 2:20-cv-00033 Document 1 Filed 04/23/20 Page 47 of 52 Filed 4/20/2020 8:07 AM
                                                                          Jo Ann Cervantes, District Clerk
                                                                                Val Verde County, Texas
                                                                                        Angelica Cortez

                                              No. 2020-0051-CIV

RAYNALDO CASTRO AND         §                                     IN THE DISTRICT COURT
LORRAINE CASTRO,            §
INDIVIDUALLY AND ON BEHALF §
OF THE ESTATE OF PAUL WAYNE §
CASTRO                      §
  Plaintiffs                §
                            §
  v.                        §                                     63RD JUDICIAL DISTRICT
                            §
GEO REENTRY, INC., JOSEPH   §
PAETZOLD AND CHRISTOPHER    §
MARTINEZ                    §
  Defendants                §                                 VAL VERDE COUNTY, TEXAS

     ORIGINAL ANSWER OF THE GEO GROUP, INC., JOSEPH PAETZOLD,
                   AND CHRISTOPHER MARTINEZ

TO THE HONORABLE JUDGE OF SAID COURT:

        NOW COME Defendants The GEO Group, Inc., Joseph Paetzold and Christopher

Martinez and file this original answer to Plaintiffs’ Original Petition and would show:

1.      For the express purpose of requiring Plaintiffs to meet their burden of proof,

Defendants deny each and every allegation contained in Plaintiffs’ Original Petition,

except as admitted herein.

2.      Defendants admit the events giving rise to this action occurred in Val Verde

County, and that the respective Defendants may be served as alleged in Paragraph II of

Plaintiffs’ Original Petition.

3.      Defendants admit Paul Wayne Castro, decedent, was at relevant times detained at

the Val Verde Correctional Facility operated by GEO and that decedent was found,

unresponsive, hanging in his cell about an hour before midnight on March 11, 2019, as
Defendants’ Answer to Plaintiffs’ Original Petition
Castro v. GEO, No. 2020-0051-CIV
Page 1
              Case 2:20-cv-00033 Document 1 Filed 04/23/20 Page 48 of 52




alleged in Paragraph III of Plaintiffs’ Original Petition. Defendants admit decedent was

transported from the facility for medical care and subsequently died. Defendants admit

Defendant Martinez was at all times the facility’s administrator and deny the balance of

allegations in Paragraph III.

4.      Defendants Martinez and GEO admit they were aware decedent claimed a history

of suicidal ideation including an attempted suicide in December 2018 as alleged in

Paragraph IV of Plaintiffs’ Original Petition. Defendants deny the balance of allegations

in that paragraph and aver that the decedent had expressly and repeatedly disclaimed

suicidal ideations and intent near the time in question.

5.      Defendants admit decedent was detained in the Val Verde Correctional Facility,

which was operated by the GEO Group, Inc. which was responsible for managing and

operating the facility as alleged in Paragraph V of Plaintiffs’ Original Petition.

Defendants admit Defendant Paetzold found that the image displayed by the video

camera in decedent’s cell was blurred, that he saw Castro standing on the toilet from time

to time on the evening in question and that Castro was found hanging by a sheet around

his neck, as alleged by Plaintiffs in Paragraph V. Defendants deny the balance of

allegations in that paragraph.

6.      Defendants deny the matters alleged in Paragraph VI of Plaintiffs’ Original

Petition.

7.      Defendants deny Plaintiffs are entitled to recover as alleged in Paragraph VII of

Plaintiffs’ Original Petition. Defendants deny Plaintiffs are entitled to the statutory


Defendants’ Answer to Plaintiffs’ Original Petition
Castro v. GEO, No. 2020-0051-CIV
Page 2
              Case 2:20-cv-00033 Document 1 Filed 04/23/20 Page 49 of 52




causes or remedies pleaded in that paragraph. Defendants deny Plaintiffs have capacity to

assert those causes and/or that they are among the class of persons entitled to the

statutory remedies and demand strict proof to the contrary. Defendants deny Plaintiffs are

entitled to the damages and categories of damages alleged in Paragraph VII. Defendants

deny their conduct proximately caused the decedent’s death or injury.

8.      Defendants plead that the Texas Wrongful Death Act requires the estate to bring

suit on behalf of all statutory beneficiaries: there can be only one suit for wrongful death.

Defendants deny Plaintiffs have capacity or authority to bring the causes they have

pleaded and therefore demand strict proof of the identities and existence of any and all

heirs and statutory wrongful death beneficiaries of the decedent, as well as proof of any

Plaintiff’s authority and capacity to represent the decedent’s estate or prosecute a survival

claim. Defendants pray that the case be abated until such time Plaintiffs show such

authority.

9.      GEO asserts its right to rely on and inure to the qualified, good faith, or official

immunity of its employees acting in the course and scope of their employment. GEO is

entitled to governmental and/or sovereign immunity to the extent Plaintiffs’ causes arose

in the course of Defendants’ fulfillment of a governmental function.

10.     Defendants deny they had any duty to Plaintiffs or decedent vis-à-vis the

decedent’s suicide attempt.

11.     Defendants did not cause decedent’s suicide and plead the affirmative defense

available to them under § 93.001 of the Texas Civil Practice & Remedies Code.


Defendants’ Answer to Plaintiffs’ Original Petition
Castro v. GEO, No. 2020-0051-CIV
Page 3
              Case 2:20-cv-00033 Document 1 Filed 04/23/20 Page 50 of 52




12.     Decedent’s conduct was the proximate and producing cause of his death and of

any injury to himself or to Plaintiffs; Defendants specifically invoke Texas’s

proportionate responsibility scheme as set forth in Chapter 33 of the Texas Civil Practice

& Remedies Code. Defendants further assert the right to designate other parties who are

responsible for any damages Plaintiffs allege or prove. Defendants request the finder of

fact to compare the extent to which decedent, Plaintiffs, and any other persons, whether

joined as parties in this suit or not, may have caused or contributed to cause any damages

complained of by Plaintiffs.

13.     Defendants deny that any Plaintiff is entitled to any damages of any type, but in

the alternative plead any and all limitations and caps on damages that may apply to

Plaintiffs’ causes of action. This assertion and pleading includes, but is not limited to, any

and all caps, bars and limitations set forth under Tex. Civ.& Rem. Code §32.001-

§32.003,      §33.001-§33.004,           §33.011-§33.017,   §41.001-§41.013,   §74.301-§74.303,

§74.501-§74.507.

14.     Defendants deny that any Plaintiff is entitled to future damages. However, to the

extent that any Plaintiff may recover future damages, Defendants assert that any such

damages must be reduced to present value.

15.     Defendants deny that decedent’s loss of earning capacity is a category of damages

that may be recovered in a survival action.

16.     Defendants plead that any claim for economic loss (including but not limited to,

loss of earnings, earning capacity, medical expenses, contributions of a pecuniary value,


Defendants’ Answer to Plaintiffs’ Original Petition
Castro v. GEO, No. 2020-0051-CIV
Page 4
              Case 2:20-cv-00033 Document 1 Filed 04/23/20 Page 51 of 52




inheritance, or other pecuniary losses) is governed by the limitations and provisions set

forth in the Tex. Civ, Prac. & Rem. Code §18.091.

17.     Defendants plead that medical or healthcare expenses and all other economic

damages are limited to the amounts actually paid or incurred pursuant to the Tex. Civ.

Prac. & Rem. Code §41.0105.

18.     Plaintiffs are not entitled to exemplary damages. Defendants plead that punitive

damages, if any, are constitutionally barred as to the parents of the decedent and are

otherwise subject to limitations imposed by Tex. Civ. Prac. & Rem. Code Ch. 41.

Defendants invoke the statutory limitations on exemplary damages in Tex. Civ. Prac. &

Rem. Code, Chapters 41, 32, 33, 41, 74 and the corresponding limitations on exemplary

damages applied in the federal courts.

19.     Defendants plead the applicability of the entirety of Chapter 41 of the Texas Civil

Practice and Remedies Code to any award of punitive damages that might issue in this

case, specifically including, but in no way limited by way of enumeration, to the

standards of proof set forth therein, the requirement of the unanimity of the jury

regarding finding liability and amount of damages, and the limitations on damages or

caps set forth in Tex. Civ. Prac. & Rem. Code §41.008.

20.     Defendants Martinez and Paetzold aver they were acting in good faith and invoke

qualified or official immunity to the full extent those immunities may apply.




Defendants’ Answer to Plaintiffs’ Original Petition
Castro v. GEO, No. 2020-0051-CIV
Page 5
              Case 2:20-cv-00033 Document 1 Filed 04/23/20 Page 52 of 52




21.     GEO denies it is liable for any injury or damage caused by its employee’s acts or

omissions for which its employee would be entitled to immunity, be it official, qualified,

or known by any other name.

        WHEREFORE, PREMISES CONSIDERED, Defendants pray that Plaintiffs take

nothing by way of this suit, that the suit be abated until such time that Plaintiffs show that

all statutory wrongful death beneficiaries have been joined, and that Defendants go hence

and recover their costs in defense of this cause, and for such further relief, at law or in

equity, to which they may show themselves to be justly entitled.

                                                      Respectfully Submitted,

                                                             /s/ Shawn Fitzpatrick
                                                      Shawn Fitzpatrick, TX Bar No. 00787474
                                                      FITZPATRICK & KOSANOVICH, P.C.
                                                      P.O. Box 831121
                                                      San Antonio, Texas 78283-1121
                                                      (210) 408-6793
                                                      skf@fitzkoslaw.com

                                                      Counsel for Defendants


                                      CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing instrument has been served
on the following interested person(s) on April 20, 2020, via this Court’s electronic notice and
filing system:

      Thomas C. Hall
      110 Broadway, Ste. 550
      San Antonio, Texas 78205
      hall@tomhall-lawyer.com


                                                      SHAWN FITZPATRICK

Defendants’ Answer to Plaintiffs’ Original Petition
Castro v. GEO, No. 2020-0051-CIV
Page 6
